Case: 20-20346     Document: 00516148177         Page: 1     Date Filed: 12/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                 December 29, 2021
                                  No. 20-20346
                                                                    Lyle W. Cayce
                                Summary Calendar                         Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeramy Jerome Gage,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:12-CR-336-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Jeramy Jerome Gage, federal prisoner # 72053-279, appeals from the
   district court’s denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion requesting
   a reduction in his sentence based on the danger of COVID-19 in light of his
   alleged health issues. Gage’s motion to stay the appeal is denied.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20346      Document: 00516148177           Page: 2     Date Filed: 12/29/2021




                                     No. 20-20346


          The Government moves to dismiss the appeal because Gage argues
   that compassionate release is warranted based on specific family
   circumstances that were not presented to the Bureau of Prisons or to the
   district court prior to the denial of Gage’s reconsideration motion. We may
   pretermit the exhaustion issue where, as here, the case can easily be resolved
   on the merits. See United States v. Franco, 973 F.3d 465, 467 (5th Cir.), cert.
   denied, 141 S. Ct. 920 (2020). Thus, we deny the Government’s motion to
   dismiss. We dispense with further briefing as unnecessary and deny the
   alternative motion to extend the deadline for the appellee’s brief. See United
   States v. Bailey, 924 F.3d 1289, 1290 (5th Cir. 2019).
          Gage’s motion to supplement the record on appeal with a letter from
   his child’s caregiver is denied. See Theriot v. Parish of Jefferson, 185 F.3d 477,
   491 n.26 (5th Cir. 1999). To the extent that Gage renews the arguments he
   raised in the district court regarding his prison disciplinary record and a
   family member’s health, he has failed to show that the district court abused
   its discretion in denying his motion for compassionate release. See United
   States v. Thompson, 984 F.3d 431, 433 (5th Cir.), cert. denied, 141 S. Ct. 2688
   (2021); United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
   Accordingly, we affirm the judgment of the district court.
          AFFIRMED; MOTIONS DENIED.




                                           2